DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are still pending in this application. 
Response to arguments/Amendments
The amended drawings were received on 9/25/2020.  These drawings are acceptable. The amendments overcome the objections to the drawings. 
The amendments to the specification received on 9/25/2020 are entered.  These amendments are not acceptable since they introduce new matter. 
	For instance, amended paragraph [0064] line 4 recites “more specifically”. This terms might give a further context to the added subject matter amended and present in the original claims.   
Applicant’s argument/remarks, on pages 9-10, with respect to rejections to claims 5, 13, and 19 under 35 USC § 112(a) have been fully considered but they are not  persuasive. Therefore, rejections to the claims under 35 USC § 112 have been maintained.
 	On page 10-11, the Applicant argues that paragraphs 0064-0065 are believed to have support for claims 5, 13, and 19. These arguments are not persuasive.
	It seems the Applicant is equating the term “soil type” to “terrain Type” as recited in [0064]. However, it is known in this art that terrain type and soil type are different terms/variables that convey different properties. The disclosure does not provide any example or definitions for both of these terms.  For instance, Shorter et al (US 20160321818) gives examples of terrain type such as flat, hilly and mountainous.  NPL reference Eartheasy give examples of Soil type such as clay, sandy, silty, peaty, etc.  
	
	Then, the Applicant seems to equate “evapotranspiration values” to “moisture values” as recites in [0065]. 
 	While Paragraph [0065] of the instant published disclosure clearly teaches or suggest that the module 370 identifies moisture content based on infrared images, there is not teaching of suggestion in [0064-0065] to correlate the moisture content with soil type and evapotranspiration to determine and generate leak notifications.   
	Evapotranspiration value and moistures values are two different variables that have different units and represent different conditions. Moisture is broadly defined as an amount of wetness on a surface/object or amount of water in the air.  
	Moisture of soil is calculated by moisture = (weight wet soil – weight dry soil)/weight dry soil.    
	On the other hand, evapotranspiration is determined as:
	ETc = Kc ETo 
Where ETc crop evapotranspiration [mm d-1], Kc crop coefficient [dimensionless],
ETo reference crop evapotranspiration [mm d-1]. 
	Oliver (US 5870302) defines ET as “The term evapotranspiration (ET) is used in the irrigation field to quantify how much water has been lost from soil through transpiration by plants”. Oliver predicts ET based on temperature or solar radiation   changes, and/or based on models including a plurality of variables.
	The Examiner suggests the Applicant to clearly and exactly point support for the terms in claim 5 to leave the record clear about the Applicants’ interpretation and support of the claimed subject matter of the rejected claims under 35 USC 112.  
Applicant’s argument/remarks, on pages 10-11, with respect to rejections to claims 4-5, and 12-13 under 35 USC § 112(b) have been fully considered and they are persuasive. Therefore, rejections to the claims under 35 USC § 112(b) have been withdrawn.
	With respect to claim 4, It seem that the Applicant defines/interprets the type and location of property features as polygon locations containing pools, lakes or ponds, and wherein the determination of moisture content at a location defines and identifies a leak location, wherein a leak notification depends on a correlation between pools (lakes or ponds), and the leak location based on the moisture content. The leak notification depends on moisture content and depends on pools, lakes or ponds identified at the location.        
Applicant’s argument/remarks, on pages 12-15, with respect to rejections to claims 1-20 under 35 USC § 103(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims have been maintained.
	On page 12, the Applicant argues that:
	“Guy does not teach or suggest, "applying a property profile to the utility supply usage environment to generate leak location property data. Guy is directed to detection of underground water. Since any detected leak is detected underground, any property profile would be for a property located above the leak location. It may be that the only commonality between the leak location and the map location are the map The location cannot be the leak location property data since the claim recites "generate leak location property data" the map coordinates, would already be known and cannot be said to have been generated. The Examiner's interpretation of the claim would render this limitation meaningless, which is impermissible”. These arguments are not persuasive.   
	The instant invention disclosure in [0052] recites “This property profile will include polygons of lawns, gardens, pools, and structures”. 	
	Guy clearly teaches displaying a polygon/square on a map applied to utility supply usage environment as clearly shown in Fig. 8 which is used to generate leak location property data (see 0029).    
	The claim limitations are broad and Guys teachings read in the limitations.  The Applicant argues that “The location cannot be the leak location property data since the claim recites "generate leak location property data" the map coordinates, would already be known and cannot be said to have been generated. This argument is not persuasive. 
	Guy is very explicit in [0029] “This information may be displayed on a geographical map (e.g., a street map of a city) showing, for example, the amount and location of each suspected leakage in a city”. Thus, leak location property data is generated based on the applied map polygon and coordinates and the supply usage.
	On pages 12-13, The Applicant further argues that: 
	Applicants disagree with the Examiner's assertion that Guy teaches "tracking a utility supply usage environment in environmental imagery captured over a period of
These arguments are not persuasive. 
	The term “utility supply usage environment in environmental imagery” is broad and was interpreted as images of the surface of utility usage environment. For instance, Fig. 1 shows a utility supply usage environment 120 ((environment where pipes/utility supply network, land. Irrigation, houses, are located, see 0007 and Fig. 1 120).
	The term imagery is broad. The disclosure teaches that infrared images of the environment 120 are tracked.  However, Guy clearly teaches tracking a utility supply usage environment in environmental imagery captured over a period of time (scans from a RF sensor; [0032] “Memory 116 may store data such as for example images, 
gray scale or intensity levels, scans, reflections, etc.). Guy further teaches the scans are obtained with a capturing device may include an infrared (IR) camera, a visible light camera and/or an ultraviolet (UV) camera.  The optical data may include a satellite optical image, an aerial photograph or the like (0062)).  
	On page 13-14, the Applicant further argues:
“Armon cannot be said to teach or suggest a method and system of "identifying one or more flow measurement devices based on the leak location and leak location property data". These arguments are not persuasive.
	Armon clearly teaches this limitation in 0011 “…The anomaly event data is associated with meter data produced by one or more of the meters, typically at least the    
Specification Objections
The disclosure is objected to because of the following informalities:
Paragraph [0064] recites “The aggregate data can further include information from external sources specific to the polygon.  For example, external surfaces made reference to indicate the terrain type, the current weather, historical weather, user entered information such as crop type, land usage type, landscaping feature type, etc.  
 	It seems that the term “external surfaces” was meant to recite –external sources--. 	
	Furthermore, [0065] recites “Deviant moisture content may further be indicated by a change in moisture content over time (between two or more for damages taken at different successive times)...
	This seems to be --Deviant moisture content may further be indicated by a change in moisture content over time (between two or more images taken at 
-- 	
 	Appropriate correction is required.

The amendment filed on 09/25/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
 	Amended paragraph [0064] line 4 recites “more specifically”. This subject matter was not present in the original claims. 
 	Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 3 and 11 are objected to because of the following informalities:
 	Claim 3 recites the limitation "the type and locations of property features" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 11 recites the limitation "the type and locations of property features" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	Claim 5 (when combined with claim 4) recites “wherein generation of the leak notification is dependent on whether a type and location of property features correlates to the identified leak location in the specific property, wherein the type and location of property features includes soil type and evapotranspiration values for each property polygon”. There is insufficient written description for these limitations in the original disclosure.
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
evapotranspiration values”, or how the identified leak location detection correlates/correlated to soil type and evapotranspiration values. 
	Furthermore, par. [0010] recites “The property polygons identify and delineate the type and locations of property features for the specific property”. Thus, based on the definitions of claim 5, and par. [0010] can be interpreted as “The property polygons identify and delineate evapotranspiration values and soil types”. This does not suggest a leak detection location correlated to soil type or evapotranspiration values. 
	The disclosure gives an example of correlating deviant moisture content to flow measurements devices per hour. This correlation is used to elevate a leak indication value 550 used to indicate and generate a leak notification.  For instance, [0067] indicates or suggest that when a moisture content is high or deviant and flow is no measurable in a target area, then a leak is occurring. 
	However, this example of correlation does not teach or suggest correlating soil type or ET values to the identified location/area. The disclosure does not have details on how the soil type or ET values are correlated to a leak location and how these variables affect or are related to a leak location or a leak condition.   
	With respect to the programmed computer function above, It is not enough that one skilled in the art could write a program to achieve the claimed function as § 112(a) requires that the specification must explain how the inventor intends to achieve the claimed function. Furthermore, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the 
	As to claim 13, this claim is the system claim corresponding to the method claim 5 and is rejected for the same reasons mutatis mutandis.
 	As to claim 19, this claim is the system claim corresponding to the method claim 5 and is rejected for the same reasons mutatis mutandis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guy (US 20180224550) in view of Armon et al (US 20120185184).
	As per claim 1, Guy teaches a computer implemented method implemented on a computer system including non-transient memory storing instructions for identifying leak locations based on environmental imagery (see [0025] “method and a system for 
remote detection of underground polar liquid (e.g., drinking water, sewage water, etc.), for example, drinking water leakage from an urban water system”), comprising:
tracking a utility supply usage environment in environmental imagery captured over a period of time (see page 9 claim 1 “receiving, from a radiofrequency radiation sensor, a main scan of an area, the main scan including reflections at a radiofrequency range from the area, the sensor being attached to an object located at least 50 meters above the area”; also, see [0027], [0030] “scans”; also, see [0043] “The first, second and optionally the third scans may be received as grayscale images of microwave intensity levels converted into grayscale levels (e.g. each pixel in the map has different gray scale level)”; also, see [0038] and [0062]);
	identifying changes in the environmental imagery indicative of a leak location (see [0029] “drinking water content or amount may be calculated from the drinking water related reflections and converted into quantities of water capacity (e.g., cubic meters/hour, gallons/hour, etc.,).  This information may be displayed on a geographical map (e.g., a street map of a city) showing, for example, the amount and location of each suspected leakage in a city”; also, see [0056] and  [0081] “In some embodiments, the received set of scans may be analyzed to detect changes in the area through time.  Such a process is known in the art as interferometry”; also, see [0059] and [0063]; Thus, changes of water contents in specific areas are indicative of a leak location);
	applying a property profile to the utility supply usage environment to generate leak location property data (see Fig. 8 location and polygons (squares) where the suspected leak detected are presented; also, see [0029] “This information
may be displayed on a geographical map (e.g., a street map of a city) showing, for example, the amount and location of each suspected leakage in a city”; also, see [0060] “location information”);

	generating a leak notification based on the leak location in the environmental imagery, the property profile data and (see Fig. 8; also, see [0029] “This information
may be displayed on a geographical map (e.g., a street map of a city) showing, for example, the amount and location of each suspected leakage in a city”; also, see [0060] “in FIG. 8. Since the received scans may include information (e.g., pixels) from a relatively large area, the geographical map presenting the data to a user ( e.g., city official) may include only a portion of the scanned area. The user may shift the geographical map on the screen ( e.g., using a mouse or a keyboard) covering all areas of interest (e.g., the city quarters) in the scanned area. Some of the detected leakages, illustrated as small gray dots in FIG. 7 were given a polar liquid capacity value and location in the corresponding geographical map (e.g., using coordinates). For example, as illustrated in FIG. 8 each of the marks located in a particular place on the map presents different amounts of polar liquid leakage (e.g. in gallons/hour). It should be appreciated by those skilled in the art that the displayed information may be displayed on top of a Geographic Information System (GIS)”). 
	While Guy teaches that flow devices such as valve and pipes are identified based on the leak detection (see [0060]) and the leak information may be displayed over a GIS (GIS is a map that includes the pipeline infrastructure and meters along the pipeline ), Guy does not explicitly teach identifying one or more flow measurement devices based on the leak location and leak location property data, and generating a leak notification based on meter data from the identified one or more flow measurement devices. 
	However, Armon, teaches a method and system comprising identifying one or more flow measurement devices based on the leak location and leak location property data ([0008] “when alerting on an anomaly the detection system or work process will yield a general location such as a DMA, or part of the water utility network”, also, see [0011] “…Types of anomalies include leaks,…receiving anomaly data… The anomaly event data is associated with meter data produced by one or more of the meters, typically at least the meters that are affected by the anomaly or from which meter data was received by which the anomaly was detected.  There may also be a predetermined list of meters that are relevant to that zone, e.g., in a DMA, the relevant meters may be defined as all the flow and pressure meters at the perimeter of that DMA and within it. The anomaly event data may also include previously computed data on the magnitude of the anomaly, the statistical likelihood of the occurrence of such an anomaly, the region or zone in the water utility network in which the anomaly was detected, and other information”, Thus, meters associated with a possible leak location (DMA) are identified; also, see [0029] “The system stores, manipulates, and reports to the user, regions in the form of predefined network parts (such as a DMA, or pressure zone), polygon on a geographical map, a range of addresses (in one embodiment from GIS data), or a set of marked or named network assets, such as lengths of pipe”; also, see [0037] and [0057] the identified sensors closest to a possible leak are presented), and generating a leak notification based on meter data from the identified one or more flow measurement devices (see [0016] “For example, where the anomaly event data represents an indication of a leak, the affected values being compared may be flow or pressure values in the meters.  The one or more affected values of the meter data may be compared in one of several ways, such as by computing an absolute increase in the one or more affected values in each of the meters relative to a predicted or expected value and comparing the absolute increases across the meters…”; also, see [0017]; also, see Fig. 13 and [0058] a notification of an anomaly/leak is presented with a corroborated and better location than the general location (DMA)). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Guy’s invention to include identifying one or more flow measurement devices based on the leak location and leak location property data, and generating a leak notification based on meter data from the identified one or more flow measurement devices.as taught by Armon in order to determine more precisely the location of a leak/anomaly based on the meter data (see [0008]-[0009]) and to enhance and provide a more robust leak detection system as taught by Guy (including meter data such as flow measurements to corroborate the existence of a leak in an area, improves the system of guy that predicts leaks based on aerial images). 
	As per claim 2, Guy-Armon teaches the method of claim 1, Guy further teaches  wherein generating leak location property data includes identifying a specific property and property polygons for the specific property (see [0016] and see Fig. 8 leak locations includes specific property names and polygons). Armon also teaches these limitations (see [0029] “regions in the form of predefined network parts (such as a DMA, or pressure zone), polygon on a geographical map, a range of addresses (in one embodiment from GIS data).
	As per claim 3, Guy-Armon teaches the method of claim 2, Guy further teaches wherein the property polygons identify and delineate the type and locations of property features for the specific property (see Fig. 8 the polygons identify the locations of the properties based on the street addresses around them and the polygon the type and locations of properties based on the squares/polygon).
	As per Claim 4, Guy-Armon teaches the method of claim 3, 	Guy further teaches wherein generation of the leak notification is dependent on whether a type and location of property features correlates to the identified leak location in the specific property (this has been interpreted as wherein generation of the leak notification depends on a type and location of property features of the identified leak location in the specific property) (Guy teaches that the leak detection depends on a type and location of property features, see [0033] “geographical data related to the scanned area (e.g., a type of soil, amount of humidity in the solid, a road map, etc.), and roughness values of various types of polar liquid (e.g., drinking water, sewage water, etc.) sources or any other required data according to embodiments of the invention”; also, see [0040] “The penetration depth of RF waves into the ground may vary with the type of the soil, the amount of moisture in the soil, the structure of the land cover and the like”, thus, leak detection depends on soil type; also, see [0028] “In some embodiments, EM roughness values (e.g., surface water roughness values) from sewage pipes, seas, lakes and swimming pools may be filtered or removed from the filtered noise scan thus leaving in the scan only reflection received from polar liquid (e.g., drinking water, sewage water, etc.) leakages”, location of property features such as lakes are eliminated from the map used for the generation of leak notification/detection).
 	As per claims 6-7, Guy-Armon teaches the method of claim 1, Armon further teaches wherein generation of the leak notification includes determining whether the identified changes can be correlated to the meter data from the identified one or more flow measurement devices, wherein determining whether the identified changes can be correlated to the meter data from the identified one or more flow measurement devices includes determining whether the leak location correlates to a conduit between an inflow measurement device and outflow measurement devices and a leak has been detected based on aggregation of the meter data from the measurement devices (this has been interpreted as suggested in the original disclosure [0011] correlating the leak location with a conduit and flow measurements devices to further corroborate a leak; Armon teaches see [0011] “…Types of anomalies include leaks,…receiving anomaly data… The anomaly event data is associated with meter data produced by one or more of the meters, typically at least the meters that are affected by the anomaly or from which meter data was received by which the anomaly was detected.  There may also be a predetermined list of meters that are relevant to that zone, e.g., in a DMA, the relevant meters may be defined as all the flow and pressure meters at the perimeter of that DMA and within it. The anomaly event data may also include previously computed data on the magnitude of the anomaly, the statistical likelihood of the occurrence of such an anomaly, the region or zone in the water utility network in which the anomaly was detected, and other information”, Thus, meters associated with a possible leak location (DMA) are identified and correlated to verify a leak; also, see [0029] “The system stores, manipulates, and reports to the user, regions in the form of predefined network parts (such as a DMA, or pressure zone), polygon on a geographical map, a range of addresses (in one embodiment from GIS data), or a set of marked or named network assets, such as lengths of pipe”; also, see [0037] and [0057] the identified sensors closest to a possible leak are presented; see [0016] “For example, where the anomaly event data represents an indication of a leak, the affected values being compared may be flow or pressure values in the meters.  The one or more affected values of the meter data may be compared in one of several ways, such as by computing an absolute increase in the one or more affected values in each of the meters relative to a predicted or expected value and comparing the absolute increases across the meters…”; also, see [0017]; also, see Fig. 13 and [0058] a notification of an anomaly/leak is presented with a corroborated and better location than the general location (DMA)).
determining whether the leak location correlates to a conduit between an inflow measurement device and outflow measurement devices and a leak has been detected based on aggregation of the meter data from the measurement devices as taught by Armon in order to determine more precisely the location of a leak/anomaly based on the meter data (see [0008]-[0009]) and to enhance and provide a more robust leak detection system as taught by Guy (including meter data such as flow measurements to corroborate the existence of a leak in an area, improves the system of guy that predicts leaks based on aerial images). 
	As to claim 9, this claim is the system claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis.
	As to claim 10, this claim is the system claim corresponding to the method claim 2 and is rejected for the same reasons mutatis mutandis.
 	As to claim 11, this claim is the system claim corresponding to the method claim 3 and is rejected for the same reasons mutatis mutandis.
	As to claim 12, this claim is the system claim corresponding to the method claim 4 and is rejected for the same reasons mutatis mutandis.
As to claims 14-15, these claims are the system claims corresponding to the method claims 6-7 and are rejected for the same reasons mutatis mutandis.
		As per claim 17, Guy teaches a computer implemented method implemented on a computer system including non-transient memory storing instructions for identifying leak locations based on environmental imagery (see [0025]), comprising:
	tracking a utility supply usage environment in environmental imagery captured over a period of time (see [0027], [0030], and [0043]);
	identifying changes in the environmental imagery indicative of a leak location (see [0029], [0056], [009], and [0081]);
	applying a property profile to the utility supply usage environment to generate leak location property data including identification of polygon data records for the leak location (see [0016] and see Fig. 8 leak locations includes specific property names and polygons).
	
	generating a leak notification based on the leak location in the environmental imagery and the polygon data record, the property profile data (see Fig. 8; also, see [0029]);  and
 	
	While Guy teaches that flow devices such as valve and pipes are identified based on the leak detection (see [0060]) and the leak information may be displayed over a GIS (GIS is a map that includes the pipeline infrastructure and meters along the pipeline ), Guy does not explicitly teach identifying one or more flow measurement devices based on the leak location and leak location property data in the polygon data record, and generating a leak notification based on meter data from the identified one or more flow measurement devices, and updating criteria used to generate the leak notification based on actual leak data. 
	However, Armon, teaches a method and system comprising identifying one or more flow measurement devices based on the leak location and leak location property data ([0008] “when alerting on an anomaly the detection system or work process will yield a general location such as a DMA, or part of the water utility network”, also, see [0011] “…Types of anomalies include leaks,…receiving anomaly data… The anomaly event data is associated with meter data produced by one or more of the meters, typically at least the meters that are affected by the anomaly or from which meter data was received by which the anomaly was detected.  There may also be a predetermined list of meters that are relevant to that zone, e.g., in a DMA, the relevant meters may be defined as all the flow and pressure meters at the perimeter of that DMA and within it. The anomaly event data may also include previously computed data on the magnitude of the anomaly, the statistical likelihood of the occurrence of such an anomaly, the region or zone in the water utility network in which the anomaly was detected, and other information”, Thus, meters associated with a possible leak location (DMA) are identified; also, see [0029] “The system stores, manipulates, and reports to the user, regions in the form of predefined network parts (such as a DMA, or pressure zone), polygon on a geographical map, a range of addresses (in one embodiment from GIS data), or a set of marked or named network assets, such as lengths of pipe”; also, see [0037] and [0057] the identified sensors closest to a possible leak are presented), and generating a leak notification based on meter data from the identified one or more flow measurement devices (see [0016] “For example, where the anomaly event data represents an indication of a leak, the affected values being compared may be flow or pressure values in the meters.  The one or more affected values of the meter data may be compared in one of several ways, such as by computing an absolute increase in the one or more affected values in each of the meters relative to a predicted or expected value and comparing the absolute increases across the meters…”; also, see [0017]; also, see Fig. 13 and [0058] a notification of an anomaly/leak is presented with a corroborated and better location than the general location (DMA)), and updating criteria used to generate the leak notification based on actual leak data (see Fig. 12 includes likely locations of leaks, see [0057] and Fig. 13 is updated with leakages locations based on detected leakages based on the meter data; see [0038] and [0058] “The screen 1301 displays colored indications of a pipe 1303a affected by a detected anomaly and located between assets 1302a-b”). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Guy’s invention to include identifying one or more flow measurement devices based on the leak location and leak location property data, and generating a leak notification based on meter data from the identified one or more flow measurement devices, and updating criteria used to generate the leak notification based on actual (see [0008]-[0009]) and to enhance and provide a more robust leak detection system as taught by Guy (including meter data such as flow measurements to corroborate the existence of a leak in an area, improves the system of guy that predicts leaks based on aerial images). 
 	Armon also teaches identification of polygon data records for the leak location (see [0029] “regions in the form of predefined network parts (such as a DMA, or pressure zone), polygon on a geographical map, a range of addresses (in one embodiment from GIS data).
	As per claim 18, Guy-Armon teaches the method of claim 17, Guy further teaches wherein generating leak location property data includes identifying a specific property and property polygons for the specific property (see Guy [0016] and see Fig. 8 leak locations includes specific property names and polygons), each property polygon having a unique polygon data record (see [0060] “Some of the detected leakages, illustrated as small gray dots in FIG. 7 were given a polar liquid capacity value and location in the corresponding geographical map (e.g., using coordinates).  For example, as illustrated in FIG. 8 each of the marks located in a particular place on the map presents different amounts of polar liquid leakage (e.g. in gallons/hour)”, thus, each polygon has a data record/location; also, see [0067] “FIG. 12 is a map of a portion of an area presenting 4 land cover types at different location on the map according to one embodiment.  The land coves: at location A may be classified as an industrial area, at location B may be classified as urban area, at location C may be classified as a park and at locations D may be classified as paved areas.  Other classifications may be used”, thus, the polygons have data record including classifications; also, see [0068] “In some embodiments, the geographical data may include a location, length, width and height of objects (e.g., buildings) in the scanned area”, this, also suggest data record.).
 	As to claim 20, this claim is the method corresponding to the method claim 6 and is rejected for the same reasons mutatis mutandis.
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guy (US 20180224550) in view of Armon et al (US 20120185184) as applied to claim 1 above, and further in view of Kageyama et al (JP 2010044048 as supported by the machine translation provided).
	As per claim 5, Guy-Armon teaches the method of claim 4, Guy further teaches wherein the type and location of property features includes soil type and (see [0033] and [0040] thus, Guy teaches that the type pf property features includes soil type). Guy-Armon does not explicitly teach the type and location of property features includes evapotranspiration values. 
	However, KAGEYAMA teaches a system and method comprising detecting seepage water (water leak) based on evapotranspiration values detected on satellite images (see [0011], [0016], and [0023] evapotranspiration values for each region based on satellite data is calculated; also, see [0024] seepage is calculated based on evapotranspiration data).    

	As to claim 13, this claim is the system claim corresponding to the method claim 5 and is rejected for the same reasons mutatis mutandis.
	As per claim 19, Guy-Armon teaches the method of claim 18, Guy further teaches wherein generation of the leak notification is dependent on soil type and see [0033] and [0040] thus, Guy teaches that the type pf property features includes soil type).
 	Guy-Armon does not explicitly teach wherein generation of the leak notification is dependent on evapotranspiration values. 
 	However, KAGEYAMA teaches a system and method comprising detecting seepage water (water leak) based on evapotranspiration (ET) values detected on satellite images (see [0011], [0016], and [0023] evapotranspiration values for each region based on satellite data is calculated; also, see [0024] seepage is calculated based on evapotranspiration data).    
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Guy-Armon’s combination as taught above to include evapotranspiration values for detecting seepage of water/leaks as taught by Kageyama in order to detect . 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guy (US 20180224550) in view of Armon et al (US 20120185184) as applied to claim 1 above, and further in view of Picardi et al (US 20190025150).
	As per claim 8, Guy-Armon teaches the method of claim 1, but it does not explicitly teach wherein generation of the leak notification includes controlling a supply flow within a utility supply network.
 	However, Picardi teaches a method and system comprising wherein generation of a leak notification includes controlling a supply flow within a utility supply network (see [0012] “(i) alerts the resident of a detected water leak and (ii) outputs a selectable icon that, when selected, triggers transmission of an instruction to the connected water meter instructing the connected water meter to close a water shut off valve”; also, see [0038] “However, the systems and methods could also trigger a notification of a leak, a shut-off of water at the property, or both, if multiple leaks were occurring at the same property”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Guy-Armon’s combination as taught above to include wherein generation of the leak notification includes controlling a supply flow within a utility supply network as taught by Picardi in order to mitigate damages and waste of water and stop a leak (see [[007] and [0041]). 
	As to claim 16, this claim is the system claim corresponding to the method claim 8 and is rejected for the same reasons mutatis mutandis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.	
	The NPL Jove.com 	teaches how to calculate moisture content in soil.
	US patent reference Oliver teaches how to calculate ET values.   
 	US patent reference Mewes et al teaches how to calculate ET values.   
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117